                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


Hankinson Renewable Energy, LLC,                     Case No. 19-cv-2799 (WMW/ECW)

                     Plaintiff,
                                                 ORDER REMANDING CASE TO
      v.                                               STATE COURT

Great American Insurance Company,

                     Defendant.


       This matter is before the Court on the parties’ joint motion to remand this case to

state court.   (Dkt. 26.)    Based on the joint motion and all the files, records and

proceedings herein, IT IS HEREBY ORDERED:

       1.      This matter is REMANDED to Minnesota District Court, First Judicial

District (Scott County), pursuant to 28 U.S.C. § 1447(c).

       2.      Each party shall bear its own costs and attorneys’ fees incurred in

connection with the removal and remand of this case.

       LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: March 25, 2020                                  s/Wilhelmina M. Wright
                                                       Wilhelmina M. Wright
                                                       United States District Judge
